DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities; there is a comma missing after polystyrene.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  i) the double space before clay should be a single space and the semicolon after clay should be a comma, ii) the space between aluminum phosphide and the following comma should be removed; iii) the space between boron phosphide and the following comma should be removed; and iv) there is a comma missing after tungsten oxide.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities; there is a comma missing after boron nitride.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities; there is a comma missing after (SEPS).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 15, there is a lack of antecedent basis for “the impact modifier”. It is not clear if the claim was intended to depend from claim 5 which does provide antecedent basis for an impact modifier.
	Regarding claim 16, there is a lack of antecedent basis for “the impact modifier”. It is not clear if the claim was intended to depend from claim 5 which does provide antecedent basis for an impact modifier.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1, 6-14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bandyopadhyay (US PGPub 2016/0280972).
	Regarding claims 1, 6-14 and 17, Bandyopadhyay teaches sealing materials comprising about 20 to about 70 wt% acrylate rubber, about 10 to about 50 wt% rheological filler, about 5 to about 40 wt% tackifier, about 5 to about 30 wt% plasticizer, about 0.5 to about 5 wt% antioxidant, up to 20 wt% dielectric filler and up to about 20 wt% fluorinated thermoplastic or elastomeric filler (abstract; [0005]-[0006]).
	Bandyopadhyay teaches the dielectric filler includes titanates, oxide, carbides, silicates, hydroxides, nitrides, etc. preferably including barium titanate, titania, zinc oxide, boron nitride, zinc oxide, etc. ([0017]) (readable over both/either instant ceramic fillers having the instant Dk of at least 20 at 1.1 GHz or greater (claims 1 and 13-14) and instant thermally conductive fillers (claims 1, 8-10) having thermal conductivity of at least 5 W/mK (claim 12)). Bandyopadhyay teaches the rheological filler is selected from clay, talc, magnesium hydroxide, and silicates ([0018])(readable over both/either instant ceramic fillers having the instant Dk of at least 20 at 1.1 GHz or greater (claims 1 and 13-14) and instant thermally conductive fillers (claims 1, 8-11) having thermal conductivity of at least 5 W/mK (claim 12)).
	Bandyopadhyay teaches the composition has a dielectric constant between about 3 and about 40 and a dielectric loss between about 0.005 and about 1, measured using ASTM-D150-2004 ([0032]; [0040]). Bandyopadhyay does not specifically teach the measuring at 1.1 GHz (claim 1; claim 6) or at 1.9 GHz (claim 7) as claimed. However, a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claims 18-19, Bandyopadhyay teaches the compositions as set forth above and further teaches the compositions is suitable as a sealing material usable in the electrical industry such as electrical wires, power cable splices and terminations ([0003]-[0004]; [0011]-[0012]).


Claims  1-4, 6-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US PGPub 2017/0055339).
	Regarding claims 1-4 and 6-14, Zhang teaches thermally conductive polymer composites comprising a polymer (remainder amount) and from about 5 to 80 wt% of boron nitride (abstract; [0024]) (readable over both/either instant ceramic fillers having the instant Dk of at least 20 at 1.1 GHz or greater (claims 1, 4 and 13) and instant thermally conductive fillers (claims 1, 8-10) having thermal conductivity of at least 5 W/mK (claim 12)), and may further comprise from 1 to 65 wt% of dielectric properties adjusting fillers ([0030]-[0031]), from 0.01 to 2.0 wt% coupling agent ([0032]), and further optional additives ([0033]). Zhang teaches the dielectric properties adjusting fillers include silicas, titanium dioxide, silicon carbide, talcs, alumina, barium titanate, mica, nanoclays etc. ([0030]) (readable over both/either instant ceramic fillers having the instant Dk of at least 20 at 1.1 GHz or greater (claims 1 and 13-14) and instant thermally conductive fillers (claims 1, 8 and 11) having thermal conductivity of at least 5 W/mK (claim 12)). Zhang teaches the preferred polymer is a dielectric poly(arylene ether) polymer ([0015]; examples).
	Zhang further teaches the composite has a dissipation factor of less than or equal to 0.005 measured at 10 GHz ([0027]) and a dielectric constant of 1.5 to 15 ([0024]). Zhang does not specifically teach the measuring at 1.1 GHz (claims 1 and 3; claim 6) or at 1.9 GHz (claim 7) as claimed. However, a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claim 17, Zhang teaches the composition as set forth above and further teaches further additives including coupling agents, crosslinking agents, viscosity modifiers, flame retardants, antioxidants, etc. ([0032]-[0038]).
	Regarding claims 18-19, Zhang teaches the composition as set forth above and further teaches the compositions suitable for use in a variety of circuit materials and articles ([0002]; [0044]-[0046]).
	Regarding claim 20, Zhang teaches the composition as set forth in claims 1 and 3 above, incorporated herein by reference. Zhang further teaches methods of forming the composition comprising combining the noted components ([0039]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over by Zhang et al. (US PGPub 2017/0055339) in view of Yeager et al. (US PGPub 2001/0053820).
Zhang teaches the compositions as set forth in claim 1 above and further invites the inclusion of optional additional additives (see above). 
Zhang does not specifically teach inclusion of an impact modifier. However, Yeager teaches inclusion of polymeric fillers/impact modifiers in dielectric poly(arylene ether) polymer compositions (abstract; [0083]-[0085]; [0094]-[0102]; [0129]; [0132]) suitable for use in circuit materials ([0106], claim 44). Yeager teaches the impact modifiers result in excellent thermal stability/performance and flexural strength ([0129]; [0132]) and teaches the polymeric fillers/impact modifiers are present from 2-20 parts ([0094]-[0102] =approx. 0.25-11.6 wt%; 5% Table 7) and are selected from random and block copolymers of butadiene and styrene ([0083]; Table 7 and 8). Yeager and Zhang are analogous art and are combinable because they are concerned with the same field of endeavor, namely dielectric polymer compositions suitable for use in circuit materials and devices. At the time of filing a person having ordinary skill in the art would have found it obvious to include the impact modifiers of Yeager in the composition of Zhang and would have been motivated to do so as Zhang invites further additives and as Yeager teaches impact modifiers allow for excellent thermal stability, performance and flexural strength of dielectric poly(arylene ether) polymer compositions.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JANE L STANLEY/           Primary Examiner, Art Unit 1767